PER CURIAM
Defendant appeals his convictions, following a stipulated facts trial, of sodomy in the first degree, ORS 163.405, and three counts of sexual abuse in the first degree. ORS 163.425 (since amended by Or Laws 1991, ch 830, § 3, and renumbered ORS 163.427). He assigns error to a pretrial order denying his motion to dismiss the charges. We affirm.
All of the charges relate to conduct that defendant reported to Children’s Services Division (CSD). The sole issue is whether defendant is immune from prosecution for that conduct under ORS 418.762, which provides:
“Anyone participating in good faith in the making of a report pursuant to ORS 418.750 to 418.760 and who has reasonable grounds for the making thereof, shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of such report.”
Defendant argues that the actions that he described in his report to CSD are the “content” of the report, and, therefore, he is immune from liability for them.
Defendant is wrong. The contents of a report are the statements made in it. The statute provides qualified immunity from liability for the statements, not the actions described by the statements.
Affirmed.